                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                  5:21-cv-77-KDB

COURTNEY BOLIN,                      )
                                     )
            Plaintiff,               )
                                     )
vs.                                  )
                                     )                                ORDER
ANDREW M. SAUL,                      )
Commissioner of Social Security,     )
                                     )
            Defendant.               )
____________________________________ )

       THIS MATTER is before the Court sua sponte.

       The Plaintiff is seeking review of a final determination denying a claim under the Social

Security Act. See (Doc. No. 1). The Plaintiff filed an Application to proceed in forma pauperis.

(Doc. No. 2). In an Order entered on May 19, 2021, the Court denied Plaintiff’s Application

without prejudice to pay the filing fee or file an Amended Application within 20 days. (Doc. No.

5). The Court cautioned Plaintiff that the failure to comply would result in this case’s dismissal

and closure without further notice. (Id.).

       The Plaintiff failed to pay the filing fee or file an Amended Application and the time to do

so has expired. Therefore, this action will be dismissed without prejudice. Fed. R. Civ. P. 41(b)

(“If the plaintiff fails to prosecute or to comply with these rules or a court order, a defendant may

move to dismiss the action or any claim against it.”); Link v. Wabash R.R. Co., 370 U.S. 626, 631-

33 (1962) (although Rule 41(b) does not expressly provide for sua sponte dismissal, a district court

has the inherent power to dismiss a case for lack of prosecution or violation of a court order).

       IT IS, THEREFORE, ORDERED that:


                                                 1



          Case 5:21-cv-00077-KDB Document 4 Filed 06/11/21 Page 1 of 2
1.      This action is DISMISSED without prejudice for Plaintiff’s failure to comply with

        the Court’s May 19, 2021 Order.

2.      The Clerk of this Court is directed to close this case.



                                   Signed: June 11, 2021




                                           2



     Case 5:21-cv-00077-KDB Document 4 Filed 06/11/21 Page 2 of 2
